Case 21-13797-SMG Doc120 Filed 05/21/21 Page1of4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
(FORT LAUDERDALE)
In Re: : Chapter 11
LIBERTY POWER HOLDINGS, LLC _ :

Debtor : Bankruptcy No. 21-13797(SMG)
OBJECTION AND RESERVATION OF RIGHTS TO THE DEBTOR’S EXPEDITED
MOLTION FOR THE ENTRY OF AN ORDER (1) APPROVING COMPETITIVE
BIDDING PROCEDURES FOR THE SALE OF SUBSTANTIALLY ALL OF THE
DEBTOR’S ASSETS, (2) SCHEDULING DATES TO CONDUCT AUCTION AND SALE
HEARING, (3) APPROVING THE FORM AND MANNER OF NOTICES, (4)
APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS
FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS,
(5) APPROVING ASSUMPTION AND ASSIGNMENT PROCEDURES FOR
EXECUTORY CONTRACTS,

AND (6) GRANTING RELATED RELIEF

BLT Steak LLC and BLT Fish LLC, individually and as the appointed representatives of
the class certified in BLT Steak LLC and BLT Fish LLC vy, Liberty Power Corp., LLC d/b/a
Liberty Power New York and Liberty Power Holdings LLC, Index No. 151293/2013 (N.Y. Sup.
Ct., N.Y. County) on August 12, 2020 (hereinafter referred to as “Representative Plaintiffs”), by
and through the undersigned counsel, files this objection and reservation of rights to the Motion
of the Liberty Power Holdings, LLC (the “Debtor”) pursuant to 11 U.S.C. §§105, 363 and 365
and Fed, R. Bankr, P. 2002, 6004, 6006 and 9014, and Local Rule 6004-1(B) for the entry of an
Order (the “Bid Procedures Order”), in substantially the form attached to the motion as Exhibit
‘A’: (1) approving the competitive bidding procedures for the sale of substantially all of
Debtor’s assets attached as Exhibit “1,” to the Bid Procedures Order, (2) scheduling dates to

conduct auction and sale hearing, (3) approving the form and manner of notices, including the

Sale Notice attached as Exhibit **2” to the Bid Procedures Order and the Cure Notice attached as
Case 21-13797-SMG Doc120 Filed 05/21/21 Page2of4

Exhibit “3”’ to the Bid Procedures Order, (4) approving the sale of substantially all of the
Debtor’s assets free and clear of all liens, claims, encumbrances and interests, (5) approving
procedures for the assumption and assignment of executory contracts and unexpired leases, and
(6) granting related relief (the “Sale Motion”) as follows:

l. Representative Plaintiffs are restaurants located in New York and the appointed
class representatives of the class certified in an action against Debtor and Liberty Power Corp.,
L.L.C. d/b/a Liberty Power New York (collectively, “Liberty”) pending in the Supreme Court of
New York, County of New York. Liberty provided electricity to the Representative Plaintiffs and
members of the certified class and were contractually obligated to charge a variable rate based on
electricity market pricing. Representative Plaintiffs allege that Liberty breached those contracts
by charging exorbitant rates that were not tied to electricity market pricing.

2. On August 12, 2020, the Hon. Shlomo S. Hagler appointed Representative
Plaintiffs to represent a class consisting of all Liberty customers that, from June 29, 2009 to the
present, were subject to a variable rate plan for the provision of electricity in New York State
that provided that rates would be based on electricity market pricing.

3. Representative Plaintiffs, both individually and in their capacities as
representatives of the certified class, reserve any and all rights to object to the Sale Motion once
the Debtor amends the same or provides via supplement the detail required to warrant the relief
requested therein such as the purchase price, marketing efforts, identity of a buyer, and any credit
bid.

4, On May 18, 2021, the Debtor filed the Sale Motion on an expedited basis

requesting a hearing on Monday, May 24, 2021.
Case 21-13797-SMG Doc120 Filed 05/21/21 Page3of4

5. However, the Sale Motion should be denied — in whole or in part — as it merely
identifies a process but provides no disclosure of price, buyer, distribution to creditors or a credit
bid. Rather, the Sale Motion suggests pre-approval of a transfer, a buyer, and credit bidding.

The relief requested is premature and should be summarily denied by the Court. The Debtor is
free to market its assets in its business judgment. However, the Sale Motion should be denied to
the extent it seeks anything more than to express the Debtor’s aspirations.

6. Representative Plaintiffs do not object to the ultimate sale of the Debtor’s assets
after a reasonable marketing period. The Representative Plaintiffs do object to anything in the
Sale Motion seeking to pre-qualify aspects of a sale without the necessary time and information
needed for creditors to assess and participate in the process.

7. However, the Representative Plaintiffs object to any and all relief requested that
equates to pre-approval of a buyer, credit-bidding scenario or a transfer, and reserve their rights
to supplement this objection as events warrant.

8. Notably, the Debtor, through the Debtor In Possession Financing it received, has
used the critical vendor concept to pay most, if not all, of the unsecured creditors other than the
Representative Plaintiffs. This means that as possibly the only remaining unsecured creditors or a
majority of the same, the Representative Plaintiffs are the de facto owners of the Debtor because
existing equity is out of the money. Unless a substantial distribution is made to the unsecured
creditors, the Representative Plaintiffs will object to any plan or sale proposed by the Debtor and
to the Secured Lender’s use of the bankruptcy process as a mechanism for laundering its
collateral. To the extent the Debtor proposes to pay the unsecured creditors $0.00, the Secured
Lender should avail itself of Article 9 of the uniform commercial code- and not Section 363 of

the Bankruptcy Code.
Case 21-13797-SMG Doc120 Filed 05/21/21 Page4of4

WHEREFORE, Representative Plaintiffs respectfully request the Court deny all relief in
the Sale Motion other than allowing the Debtor to market its assets for sale with all rights

reserved as to all other relief.

Dated: May 21, 2021 CIARDI CIARDI & ASTIN

By: /s/ Albert A. Ciardi, HI
Albert A. Ciardi, TI], Esquire
Jennifer C. McEntee, Esquire
1905 Spruce Street
Philadelphia, PA 19103
Telephone: 215-557-3550
Facsimile: 215-557-3551
aciardi @ciardilaw.com
